Citation Nr: 0940704	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-25 072A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a September 2005 decision, the Board relevantly 
denied service connection for a low back disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 order, granted a Joint Motion for Remand, 
vacating that part of the Board's September 2005 decision 
that denied service connection for a low back disorder and 
remanded the case for compliance with the terms of the joint 
motion.  

In December 2006 the Board remanded the case for further 
development.  After the requested development was completed 
and the case returned, the Board again denied service 
connection for a low back disorder in an August 2007 
decision.  The Veteran appealed the Board's August 2007 
decision to the Court, which in a December 2008 order, 
granted a Joint Motion for Remand, vacating the Board's 
August 2007 decision and remanded the case for compliance 
with the terms of the joint motion.  In compliance with the 
Court's order, the Board again remanded the case for further 
development in June 2009.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record does not contain clear and unmistakable 
evidence that a low back disorder existed prior to service.

3.  Any currently diagnosed low back disorder did not have 
its onset in service or within one year thereafter, and there 
is no objective evidence etiologically linking it to service 
or any incident therein.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
active military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board observes that 
the RO issued VCAA notices to the Veteran in April 2003, July 
2003, July 2004 and February 2007 letters which informed him 
of the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The February 2007 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although VCAA was 
enacted after the December 1998 rating decision from which 
the instant appeal arises, the VCAA notice letters and 
subsequent readjudication of the claim have cured any defect 
with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the Veteran has been provided 
numerous opportunities to provide further evidence regarding 
this issue and it has been readjucated since his receiving 
adequate VCAA notice.  Moreover, in his submitted written 
contentions, the Veteran and his representative demonstrate 
an understanding of what is necessary to substantiate his 
claim, and so any notice defect was cured by the Veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluations are 
of record, as well as private treatment records and 
evaluations, and the Veteran's affidavit regarding the 
circumstances of his in-service back injury, received in June 
2003, and these records were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  With respect 
to the VA orthopedic examination provided the Veteran in 
March 2005, with an April 2005 addendum, and the April 2007 
VA physician's opinion, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the Board finds 
that the March 2005 VA examination and subsequent addendum 
was not adequate because it appears that the physician's 
opinion was significantly based on the Veteran's stated 
history, and did not adequately address the Veteran's 
complete service treatment records or subsequent private 
treatment records in its rationale.  Likewise, the April 2007 
VA examiner's opinion was inadequate because the examiner was 
precluded from addressing whether the Veteran had a 
preexisting low back condition.  However, as a result of the 
June 2009 remand, the Board obtained a July 2009 VA 
examination report with an August 2009 addendum providing an 
opinion regarding whether the Veteran's low back disorder 
preexisted service or was incurred in service.  That opinion 
was based on a review of the Veteran's claims file, which 
included his private treatment records, VA treatment records 
and complete service treatment records.  The examiner 
outlined the Veteran's history and gave an opinion based on 
the pertinent evidence of record.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that his current 
low back disorder was incurred in service.  Alternatively, he 
contends that he aggravated a preexisting low back disorder 
in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In considering the evidence of record under the laws and 
regulations as set forth above with regard to the Veteran's 
low back disorder, the Board concludes that the presumption 
of soundness applies with regard to this disorder because, 
while the Veteran gave a history of preexisting back trouble 
in his June 1969 medical history, the accompanying induction 
physical examination did not show any abnormalities of the 
spine and there was no indication of any significant or 
interval history regarding any prior back disorder.  
Moreover, evidence submitted at the time regarding previous 
head injuries show that July 1968 X-ray studies of the 
lumbosacral spine were within normal limits.  The remainder 
of the Veteran's service treatment records is silent for any 
low back complaints, treatment, or diagnosis and there were 
no relevant complaints, findings or diagnoses at the time of 
his June 1971 separation examination.  A December 1971 
Statement of Medical Condition, signed by the Veteran after 
his separation from active service further shows no relevant 
complaints.  Thus, the Board finds that the presumption of 
sound condition is not rebutted in this case, as not even the 
first part of the two-part test to rebut the presumption is 
met because there is no clear and unmistakable evidence to 
show that a back disorder preexisted service.  Accordingly, 
the Board concludes that the presumption of soundness is not 
rebutted concerning a low back disorder.  Therefore, the 
Board's analysis must turn to the issue of whether a current 
low back disorder was incurred during the Veteran's active 
service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004) (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

Although the evidence reveals that the Veteran currently 
suffers from a low back disorder, the competent, probative 
evidence of record does not etiologically link his current 
disability to his service or any incident therein.  In this 
regard, the Board acknowledges the March 2005 VA orthopedic 
examination report and the April 2005 addendum to the VA 
orthopedic examination report.  In the March 2005 report, the 
examiner initially opined that the Veteran's history of heavy 
lifting and uncomfortable riding positions during service 
could not be excluded as a possible initial insult leading to 
his current condition and that it was at least as likely as 
not that his current low back disorder was due to service.  
After further review of the Veteran's records, the VA 
examiner subsequently opined, in the April 2005 addendum, 
that a preexisting low back disorder was aggravated during 
the Veteran's active military service.  However, in an April 
2007 evaluation, another VA physician, after reviewing the 
Veteran's claims file, opined that his low back disorder was 
unlikely caused by his military service.  This VA physician 
further provided rationale for his opinion, noting that the 
Veteran had no back complaints inservice and that the first 
post-service documentation of back pain was in January 1993, 
more than 21-years after his discharge, and that this 
incident was clearly preceded by a snow-shoveling incident.  

Likewise, in July 2009, another VA orthopedic examiner, after 
reviewing the Veteran's claims file and examining him, opined 
that the Veteran's present back condition was less likely as 
not due to or the result of his military service.  In an 
August 2009 addendum, the same VA physician further opined 
that the Veteran did not have a preexisting back injury at 
the time of his induction examination.  This examiner also 
provided rationale for his opinions, noting that the 
contemporary private treatment records showed no back injury 
in the final diagnosis prior to the 1969 induction 
examination and that there was no evidence of any back 
disability at the time of the induction examination, or until 
more than 20 years after his discharge and subsequent to an 
acute strain.

The Board finds the April 2007, July 2009 and August 2009 VA 
physicians' opinions more probative than the VA examiner's 
opinions in both the March 2005 examination report and the 
April 2005 addendum, as they provided detailed rationale for 
their opinions based on the medical evidence of record and 
addressed both whether the Veteran had a preexisting low back 
disorder or whether he sustained a low back injury in 
service.  In contrast, while the VA examiner who conducted 
the March 2005 examination also indicates that he reviewed 
the Veteran's claims file, it is clear that both his opinions 
are nevertheless based upon the Veteran's reported history of 
both a low back injury prior to service and a low back injury 
in service, neither of which is supported by contemporaneous 
service medical and post-service medical evidence of record.  
A medical opinion, based on an inaccurate factual premise, 
has very limited, if any, probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Moreover, the Board further finds 
that an August 1997 private medical record further suggests 
that the Veteran's chronic low back strain was related to his 
employment as a rural postal mail carrier.  Likewise, the 
April 2007 VA examiner notes that the first episode of back 
pain was 21-years after the Veteran's discharge and was 
clearly preceded by a snow-shoveling incident.  Finally, the 
Board finds the 21-year gap in time between the Veteran's 
discharge from service and his initial treatment for back 
complaints significant, and it weighs against the existence 
of a link between his current low back disorder and his time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he suffered a back 
injury during service.  See Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  However, the Board notes that 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  The Board finds that there is a 
lack of credible evidence to find that the Veteran sustained 
a back injury during service, as there is no medical or lay 
corroborating evidence of any such injury during service.  In 
fact, the Board finds that the contemporaneous service 
treatment records indicate no relevant complaints, findings, 
treatment or diagnosis and affirm that clinical evaluation of 
his spine at the time of his June 1971 separation examination 
was normal.  The Board finds these service treatment records, 
combined with the initial postservice private treatment 
records linking the Veterans low back disorder to his 
shoveling snow in January 1993 and not to a service back 
injury, to be more probative than the Veteran's current 
assertions.  Finally, although the Veteran believes his 
currently diagnosed low back disorder is the result of his 
service, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, for the reasons noted above, the Board 
concludes that the preponderance of the evidence is against 
the claim in this case, and service connection for a low back 
disorder must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


